Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         06-NOV-2019
                                                         01:52 PM



                            SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI I


                           STATE OF HAWAI I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           MAXWELL F. JONES,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-15-03477)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Maxwell F. Jones’s

application for writ of certiorari filed on September 13, 2019,

is hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:     Honolulu, Hawai i, November 6, 2019.
                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson